Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 – Mask to Fig. 1
Species 2 – Mask to Fig. 12A/B
The species are independent or distinct because they recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Basil Angelo on 2/9/2022 a provisional election was made without traverse to prosecute the invention of Species 2, claims 21 – 22 and 24 - 40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 23 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/271688, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The parent application does not provide support to the embodiments disclosed in Figs. 12A and 12B. Accordingly, claims 24 and 25 are not entitled to the benefit of the prior application, and have an effective filing date of 02/06/2019.
The Examiner additionally notes that the limitation to the folded elastic material in claim 21 appears to lack the benefit of priority to the earlier filed parent application. However, the claim is currently deemed to nonetheless still hold priority by virtue of the limitation to “otherwise attached”. See discussion in the rejection under 35 USC 112(b) below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closure device” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and dependents therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 21, the metes and bounds of the limitation “an elastic material folded over an edge of the stacked layers and sewn or otherwise attached together” are unclear. Specifically, it is unclear if the language requires the elastic material to be folded over the edge of the stacked layers and then sewn or otherwise attached, or if folding of the elastic material over the edge of the stacked layers is not actually required and thus the elastic material can be “otherwise attached”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 21 and dependents therein are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim limitations to “the elastic material conforms the mask to a shape of the wearer’s face”, and a closure device “that sits below the wearer’s ears at the nape of the wearer’s neck” are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26, 27, 28, 30, 32, 33 – 36, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (US 20150101617) in view of Bledstein (US 20100101584).
Regarding claim 21, Duffy discloses an earless filter mask comprising: an inner fabric layer (38, [0064]), a first filter layer (42, [0069]), a second filter layer (42, [0069]), and an outer fabric layer (40, [0064]), each having a first tapered end, a protruding portion, and a second tapered end (see Fig. 3; see also Fig. 10 and [0101]), that are stacked together and aligned for sewing or attachment (see Fig. 10 and [0101]); an elastic material folded over an edge of the stacked layers and sewn or otherwise attached together along the edge (see Figs. 6; see [0080, 0086]), wherein the elastic material conforms the mask to a shape of the wearer's face [0086]; an exhalation valve with a corresponding hole that extends through the inner fabric later, first filter later, second filter later, and outer filter layer [0070]; and a closure device (27), that sits below the wearer's ears at the nape of the wearer's neck (see Fig. 1), that removably connects 
However, Duffy does not explicitly disclose the exhalation valve extending through the inner fabric later, first filter later, second filter later, and outer filter layer. Nonetheless, Bledstein discloses an exhalation valve extending through the inner fabric later, and outer filter layer (see Figs. 5 and 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the exhalation valve of Duffy according to the teachings of Bledstein for the benefit of secure installation that still allows for removability of the valve (see [0036]).
24. The earless filter mask of claim 21, wherein the closure device comprises an elastic shoelace, or spiral, material (see Duffy, [0054], wherein strap 27 has the same general shape as a “shoelace”).  
26. The earless filter mask of claim 21, wherein the exhalation valve comprises an outer facing portion disposed over a cutout of an outer facing portion of the outer fabric layer (see Bledstein, Fig. 5).  
27. The earless filter mask of claim 26, wherein the exhalation valve further comprises an inner facing portion having a first distal end exposed on an interior facing portion of the inner fabric layer and a second distal end that extends through cutouts in the inner fabric layer, the first filter layer, the second filter layer, and the outer fabric layer and is removably attached to the outer facing portion of the exhalation valve with a valve flap disposed between the inner facing portion and the outer facing portion (see Bledstein, Fig. 5).  
28. The earless filter mask of claim 27, wherein the valve flap comprises a rubber material (see Bledstein, [0037], wherein it would have been obvious to construct the flexible diaphragm/membrane from rubber material disclosed in [0054] of Duffy for the benefit of using a known flexible material to achieve appropriate function).  

32. The earless filter mask of claim 21, wherein the inner fabric layer comprises a non- woven fabric material [0064].  
33. The earless filter mask of claim 21, wherein the first filter layer comprises a carbon filter material [0069].  
34. The earless filter mask of claim 21, wherein the second filter layer comprises a micro- particle filter material ([0068]; Applicant does not claim the order of the filter layers, and it is furthermore noted that it would have been obvious to swap between inner/outer particle/sorbent filters).  
35. The earless filter mask of claim 21, wherein the first filter layer comprises a micro- particle filter material [0068].  
36. The earless filter mask of claim 21, wherein the second filter layer comprises a carbon filter material [0069].  
38. The earless filter mask of claim 21, wherein the outer fabric layer comprises a synthetic or synthetic blended fabric material [0064].  
40. The earless filter mask of claim 21, wherein the outer fabric layer comprises a non- woven fabric material [0064].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Bledstein in view of Zalsman (US 20070023047 A1).
Regarding claim 22, Duffy discloses the earless filter mask of claim 21. Zalsman discloses further comprising: a decorative layer disposed on an outer facing surface of the outer fabric layer (24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mask of Duffy with the decorative layer of Zalsman for the benefit of improved appearance.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Bledstein in view of McKinley (US 20110180078) in view of Waterford (US 20150314148).
Regarding claim 25, Duffy discloses the earless filter mask of claim 21. McKinley discloses a closure device (122) that removably connects a first tapered end of the mask to a second tapered end of the mask (see Figs. 1 – 4), wherein the removable strap comprises an adjustment mechanism for securing a snug fit of the strap around the wearer’s head [0028]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strap of Duffy with the strap completely removable from the mask of McKinley for the benefit of reusing the strap component should the wearer decide to discard the mask. 
However, while McKinley discloses a strap with adjustment mechanism, McKinley does not explicitly disclose that the closure device comprises a cord and cord lock. Nonetheless, Waterford discloses a removable closure device comprising a cord and cord lock (see [0137]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Duffy in view of McKinley with the cord/cord lock disclosed in Waterford for the benefit of a known adjustment mechanism that provides easy, repeatable adjustment around the wearer’s head.

Claim 29, 31, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Bledstein in view of Bansal (US 20090211581).
Regarding claim 29, Duffy discloses the earless filter mask of claim 21. Bansal discloses a filtering fabric layer wherein the inner fabric layer [0025] comprises a cotton or cotton blended fabric material (cotton blended material in [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fabric layer of Duffy 
31. The earless filter mask of claim 21, wherein the inner fabric layer comprises a cotton and synthetic blended fabric material (see above).  
37. The earless filter mask of claim 21, wherein the outer fabric layer comprises a cotton or cotton blended fabric material (see above).  
39. The earless filter mask of claim 21, wherein the outer fabric layer comprises a cotton and synthetic blended fabric material (see above).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 22 and 25 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. US 10449398 in view of Duffy (US US 20150101617). Duffy discloses multiple filter layers for the benefit discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A large number of patents currently relates to claim 21. As such, Examiner directs applicant to the list provided on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799